Citation Nr: 1631687	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  10-45 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to a compensable rating for sinusitis.  



REPRESENTATION

Veteran represented by:  The American Legion



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from February 1958 to February 1978.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for sinusitis, rated 0 percent, effective in August 2008.  In February 2011, the Veteran testified before a Decision Review Office (DRO) at the RO; a transcript of that hearing is in the record.  In November 2014, the Board remanded the case to the RO for additional development.  

A July 2015 Board decision denied a compensable rating for sinusitis; the Board also remanded to the RO for additional development another matter (entitlement to a rating in excess of 10 percent for hypertension with erectile dysfunction).  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2016, the parties - the Veteran and the legal representative of the VA, the Office of the General Counsel - filed a Joint Motion for Partial Remand to vacate the Board's decision to the extent that it denied a compensable rating for sinusitis, and to remand the case to the Board.  The Court in June 2016 granted the Joint Motion.  (The Court did not have jurisdiction over the hypertension issue because the Board had not entered a decision in the matter.)  

Two other issues are in appellate status but will not be addressed herein because they have not been properly certified to the Board for consideration.  One, namely, entitlement to a rating in excess of 10 percent for hypertension with erectile dysfunction, was the subject of a June 2016 Board remand to the RO for additional development; such development is still pending.  Regarding the other, service connection for type 2 diabetes mellitus, to include as due to service-connected sleep apnea and hypertension, the Veteran recently perfected his appeal to the Board as to the matter in June 2016, but also requested a DRO hearing on the issue.  A personal hearing is still pending.  Thus, the Board will proceed to address only the matter of the rating for sinusitis.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ), which in this case is the RO.  VA will notify the Veteran if further action is required.  


REMAND

In the Joint Motion for Partial Remand, dated in June 2016, the parties agreed that the Board's July 2015 decision did not provide an adequate statement of reasons or bases for its determination that a compensable rating for sinusitis was not warranted.  It observed that in evaluating whether the Veteran could potentially be entitled to a compensable rating for sinusitis, the Board did not discuss 38 C.F.R. § 4.7 (when there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise the lower rating will be assigned).  Citing to Tatum v. Shinseki, 23 Vet. App. 152 (2009), the parties stated that the rating criteria under 38 C.F.R. § 4.97, Diagnostic Code (Code) 6513, for sinusitis, was not "successive" (that is, the Veteran could potentially meet the criteria for a 10 percent rating without meeting the criteria for a 0 percent rating), and that there was evidence he met some but not all of the criteria for the higher rating.  The parties felt that the Board should have applied 38 C.F.R. § 4.7 to determine whether the Veteran's sinusitis symptoms more nearly approximated the criteria for the higher (10 percent) rating.  

After the case was returned to the Board from the Court, the Veteran submitted a statement reiterating that he continued to have two non-incapacitating episodes of sinusitis per year with associated symptoms of high fevers, facial pressure and pain, congestion, headaches, ear pain, and purulent drainage and crusting of the nose.  He listed three different medications he took for temporary relief of symptoms, in addition to antibiotics.  He also indicated that he experienced stuffy nose, sneezing, difficulty breathing, fatigue, irritability, and a loss of a sense of smell.  Some of these symptoms may very well be attributable to his service-connected rhinitis, which is not a matter for consideration by the Board.  However, of note is the Veteran's claim of a loss of a sense of smell.  In a prior remand, the Board in November 2014 acknowledged in the Veteran's substantive appeal (received in November 2010) that he claimed to suffer from a chronic loss of a sense of smell and/or taste.  The Board at that time remanded the case for a VA examination to evaluate the current severity of the sinusitis; however, the February 2015 VA sinus examination report does not address any loss of a sense of smell and/or taste.  It is further observed that in a March 2010 statement, the Veteran's private physician, I. Tiangco, M.D., indicated that the Veteran had medication prescribed for sinusitis by a sleep apnea specialist, and that the Veteran also suffered from chronic loss of a sense of smell "as a side effect of the medicines that he is taking."  It is not clear whether the physician was referring to sinusitis medication or prescribed medications for other conditions of the Veteran.  

VA rating criteria provides for a rating for loss of a sense of smell and loss of a sense of taste, where there is an anatomical or pathological basis for the condition.  See 38 C.F.R. § 4.87a, Codes 6275 and 6276.  Thus, such criteria are potentially relevant in this case, given that the Veteran may be evaluated separately for such condition if shown to be present and associated with his service-connected disability.  In view of the Veteran's statements and the fact that the VA examiner has not addressed the presence or absence of a loss of a sense of smell/taste, the Board deems it necessary to return the case to the RO for an examination.  

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request the Veteran to submit records of all private evaluations or treatment he received for sinusitis, or authorizations for VA to obtain such records on his behalf.  

The AOJ should secure for the record complete clinical records of the Veteran's evaluations and treatment from all providers for whom he submitted authorizations, as well all VA records of evaluations or treatment he has received for sinusitis.  In that regard, it appears that he enrolled in VA healthcare in March 2014, reportedly to obtain his medications through VA.  Efforts to obtain such records should be documented in the record.  

2.  The AOJ should thereafter arrange for the Veteran to be examined by an appropriate physician to ascertain the severity of his service-connected sinusitis.  The examiner must review the Veteran's record in conjunction with the examination, and any tests or studies indicated should be completed.  All findings should be reported in detail, including the number of any incapacitating episodes per year of sinusitis requiring prolonged antibiotic treatment and the number of any non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  To the extent possible, the examiner should distinguish any symptoms attributable to the service-connected sinusitis from the symptoms attributable to service-connected rhinitis (which is separately rated).  

The examiner should also specifically address whether there is an anatomical or pathological basis for any loss of a sense of smell and/or taste as a result of the Veteran's sinusitis or medication(s) prescribed for treatment of sinusitis.  If so, the examiner should describe the severity of such loss, to include indicating whether such loss is complete or not.

All opinions must include rationale.  
3.  The AOJ should then review the record and readjudicate the claim for a compensable rating for sinusitis, to include consideration of whether a separate rating is warranted for any identified loss of a sense of smell associated with sinusitis.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2015).

